Citation Nr: 1142442	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-19 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).  

(The issue of whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability is addressed in a separate decision of the Board.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran has asserted that he is eligible for educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill).  However, the file with documents pertaining to that determination has not been associated with the record.  Hence, the Board is unable to address the merits of the claim.  

Moreover, it is not clear whether the Veteran has requested a personal hearing before a Veterans Law Judge in conjunction with this claim.  The Veteran appeared before the undersigned Veterans Law Judge for a videoconference hearing in February 2011 on his claim pertaining to compensation benefits for bipolar disorder; however, he did not present testimony on the educational benefits issue at that time.  Hence, another hearing may be required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's Chapter 30 educational benefits folder and associate it with the claims folder.  

2.  After the development requested above has been completed, the RO should again review the record, and undertake any further development required.  If additional development of the evidence is obtained, the case should be readjudicated.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran afforded the appropriate period to respond. 

3.  If the benefit sought is not granted, the RO should ascertain whether the Veteran wishes to appear for a hearing before a Veterans Law Judge in conjunction with this claim.  If he responds in the affirmative, and he elects a videoconference hearing, or Travel Board hearing, at the local RO, then such hearing should be scheduled with appropriate notice to both the Veteran and his representative.  If he elects to have a hearing at the Board's location in Washington, D.C., or declines a hearing, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

